 


110 HCON 29 IH: Calling for the removal of all restrictions from the public, the press, and military families in mourning that would prohibit their presence at the arrival at military installations in the United States or overseas of the remains of the Nation’s fallen heroes, the members of the Armed Forces who have died in Iraq or Afghanistan, with the assurance that family requests for privacy will be respected.
U.S. House of Representatives
2007-01-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS
1st Session
H. CON. RES. 29 
IN THE HOUSE OF REPRESENTATIVES 
 
January 10, 2007 
Mr. Rangel submitted the following concurrent resolution; which was referred to the Committee on Armed Services
 
CONCURRENT RESOLUTION 
Calling for the removal of all restrictions from the public, the press, and military families in mourning that would prohibit their presence at the arrival at military installations in the United States or overseas of the remains of the Nation’s fallen heroes, the members of the Armed Forces who have died in Iraq or Afghanistan, with the assurance that family requests for privacy will be respected. 
 
 
Whereas the truest heroes of the Iraq War are the members of the United States Armed Forces who have made the ultimate sacrifice of their lives on behalf of their country; 
Whereas these fallen heroes have earned and should be given the highest respect of their country and its citizens; 
Whereas the families of United States military personnel who have died in service to the United States should know the depth of the Nation’s appreciation for the sacrifices they have made; 
Whereas the cloak of secrecy that surrounds the return of the fallen heroes from Iraq and Afghanistan at United States military installations at home and abroad denies them deserved recognition and should be removed; 
Whereas upon the arrival of the remains of their fallen loved ones, the families should be allowed to show their respects without restrictions; 
Whereas the families of the Nation’s fallen heroes should be permitted to escort the remains of their loved ones to their final resting places, with their transportation facilitated to the point of arrival of the remains in the United States; and 
Whereas the final farewells of the family, friends, and loved ones should be conducted with appropriate solemnity, pomp, and circumstance: Now, therefore, be it
 
That all restrictions should be removed from the public, the press, and military families in mourning that would prohibit their presence at the arrival at military installations in the United States or overseas of the remains of the Nation’s fallen heroes, the members of the Armed Forces who have died in Iraq or Afghanistan, with the assurance that family requests for privacy will be respected. 
 
